Title: From Thomas Jefferson to James Monroe, 14 June 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
June 14. 23.
The reasons assigned in your favor of the 7th for preferring to retain Loudon instead of Albemarle are such as cannot be controverted. the society of our children is the sovereign balm of life, and the older we grow the more we need it, to fill up the void made by the daily losses of the companions and friends of our youth. nor ought we of this neighborhood to regret a preference so conducive to your own happiness. we must submit, as in other cases, to unwelcome occurrences, and hope that in the endeavor to retain a part of the estate here we see a possibility of your visiting us occasionally. to me the loss will be greater than to younger persons. age and debility have obliged me to put all my affairs into the hands of my grandson. even a daily ride, necessary to keep up my health and spirits, is now at a loss for objects to encorage it. to have terminated it sometimes at Oakwood with a half-hour’s conversation with those whose minds, familiarised with the same scenes would range with sympathy over the same topics would have chequered the monotony of a country life disengaged from country occupations. the University indeed gives me some welcome employment. if the legislature will declare at once to have given what they have hitherto called a loan, so that I may see the institution opened on the high ground I have ever contemplated, I shall sing my nunc demittas with pleasure.The case in which you have so kindly endeavored to mediate is too long for explanation by letter. I must reserve it for conversation when we meet again. in the mean while no time is lost. for as long as the party continues his present habits there could be neither satisfaction nor safety in his society; and his reclamation from them, I believe to be absolutely desperate. this however does not lessen our sense of the kindness and friendship of your wish to relieve us from the most constant and poignant affliction of our lives. and with the assurance of our gratitude for this, accept that of my constant & cordial friendship and respectTh: Jefferson